FILED
                                                                                                COURT OF APPEALS
                                                                                                      DIVISION 11
                                                                                              M01. 11 JUL 29         AN ! I= 38
                                                                                                  T            ft:
                                                                                                                        l G T GN




        IN THE COURT OF APPEALS OF THE STATE OF WASHINGT 0 N

                                              DIVISION II

STATE OF WASHINGTON,                                                           No. 43937- 9- 11


                                  Respondent,


          v.



ROMAN MIKHAILOVICH FEDOROV,                                             UNPUBLISHED OPINION


                                  Appellant.


          WoRSwICK, J. —     A jury found Roman Fedorov guilty of attempting to elude a pursuing

police vehicle and driving under the influence of intoxicants. Fedorov appeals, arguing that the

trial   court committed   three evidentiary   errors: (   1) admitting a video containing irrelevant and

prejudicial evidence of    two   pocket   knives found     during the   arrest, (   2) refusing to suppress results

of a breath -
            alcohol test due to a police officer' s invasion of Fedorov' s privacy while conferring

with an attorney, and ( 3) allowing a forensic expert to testify to work performed by another

technician in violation of Fedorov' s right to confront the witnesses against him. In its response

brief, the State assigns error to the trial court' s determination that the police officer violated the


rule -
     based right to counsel by not allowing Fedorov to speak in private to his counsel. Because

Fedorov' s right to counsel was not violated, and because the trial court did not err in admitting

evidence and    testimony,   we affirm.
No. 43937 -9 -II



                                                       FACTS


            In January 2012, Roman Fedorov and Benjamin Gaidaichuk drove together from Stevens

Pass to Tacoma. As they traveled southbound on Interstate 5 near Fife, Trooper Ryan Durbin

measured their car' s speed at 119 miles per hour.


            Trooper Durbin activated his siren and began pursuing the car, which continued at a very

high rate of speed. The car switched from the HOV lane on the interstate' s left side to the right


shoulder, where it continued passing cars in traffic. The car then exited the interstate, traveled

the wrong way for a short distance on Pacific Avenue, and finally stopped after reaching a dead -

end in a parking lot. When the car stopped, Gaidaichuk immediately exited from the passenger' s

door and Fedorov emerged relatively slowly from the driver' s side. Arriving at this moment,

Trooper Durbin arrested both men at gunpoint.


            Noting that Fedorov smelled of alcohol, Trooper Durbin transported him to the Fife

police department, which was the closest facility with breath -alcohol testing equipment located .

in   a "   BAC   room."   Clerk' s Papers ( CP) at 114. Fedorov agreed to take a breath test, and Trooper

Durbin began the 15- minute        observation period.        See RCW 46. 61. 506( 4)(   a).   Fedorov then asked


to speak with an attorney.

            Trooper Durbin called the Department of Assigned Counsel, and Fedorov spoke by

phone to attorney Nicholas Andrews with Trooper Durbin present. Andrews twice requested

 complete        privacy," but Trooper Durbin did not leave the BAC room because he could not


observe Fedorov from outside the room. CP at 115. Trooper Durbin later testified that he would


walk to the other side of the room when requests for privacy were made, and an arrestee " would

have to be speaking pretty loud for       me   to be   able   to hear."   Verbatim Report of Proceedings




                                                          2
No. 43937 -9 -II



VRP) at 30. But Fedorov testified he felt that Trooper Durbin could hear his statements to


Andrews. The room measured 27 feet by 19 feet.

       With Trooper Durbin still present, Fedorov consulted with Andrews. Andrews learned


from Fedorov that he did not have a commercial driver' s license or any DUI charges within the

previous 7 years. Andrews advised Fedorov of his right to refuse a breath test, as well as the

administrative and criminal consequences of    refusal. Fedorov   was "   free to   ask questions,"   but


because of Trooper Durbin' s presence, Andrews felt unable to ask open -ended questions about

Fedorov' s drinking before the arrest. CP at 115.

       After speaking with Andrews for 13 minutes, Fedorov again agreed to take the breath

test. Fedorov' s breath test results showed an alcohol concentration of .096 and . 095.


       The State charged Fedorov with two counts: attempting to elude a pursuing police vehicle

and driving under the influence of intoxicants. The case proceeded to a jury trial.

       Before trial Fedorov moved to suppress the results of the breath test, arguing that the lack

of privacy violated his right to counsel. The trial court agreed that Fedorov' s right to privately

confer with his attorney was invaded, but declined to suppress the evidence because the violation

did not prejudice Fedorov. The trial court entered findings of fact and conclusions of law


supporting its decision.

        During the trial, the trial court admitted a 6- minute video taken from the dashboard

camera in Trooper Durbin' s car. The video showed Trooper Durbin' s pursuit of Fedorov' s car,


his arrest of Fedorov and Gaidaichuk, and his search of Fedorov incident to the arrest. Fedorov


objected to the portion of the video clip after the 3- minute, 50- second mark, consisting of the

search incident to the arrest, on the ground that it was irrelevant and greatly prejudicial. Fedorov



                                                    3
No. 43937 -9 -II



claimed that the challenged portion of the video showed Trooper Durbin removing a pocket knife

from Fedorov' s jacket. But the trial court overruled the objection, accepting the State' s

argument that the challenged portion showed whether Fedorov was able to follow instructions;


thus, any prejudice was outweighed by the probative value of evidence relevant to the issue of

Fedorov' s intoxication.


         While the video was being published to the jury, the State asked Trooper Durbin to

explain what the video showed. When the video showed the search incident to Fedorov' s arrest,

Trooper Durbin testified, "[        Fedorov] was pulling away from me. I was going into his pocket,

which   is   where   the   pocket   knives   are."   3 VRP at 178. In addition, before the video was


published, Trooper Durbin testified that he removed two pocket knives from Fedorov' s pocket.


Fedorov did not object to any of this testimony.

         The State also elicited Trooper Durbin' s testimony about his experience performing

breath tests. Trooper Durbin testified to the procedures he followed when testing Fedorov' s

breath sample.

         Further, the State elicited expert testimony from Trooper Albert Havenner, a certified

breath -
       alcohol technician. Trooper Havenner was also the custodian of records of quality

assurance procedures performed               annually "[   t] o ensure the [ breath -alcohol testing machine] is

working accurately         and   properly." 4 VRP at 310.


         Trooper Havenner testified that, according to calibration records, the particular machine

used to test Fedorov' s breath had performed satisfactorily during a quality assurance procedure

in September 2011.          But Trooper Havenner did not personally put the machine through the

quality assurance procedure; that was done by Trooper Denny Sturnph. The State did not call



                                                               4
No. 43937 -9 -II



Trooper Stumph to testify at Fedorov' s trial because the Washington State Patrol had transferred

him to King County.

       Trooper Havenner further testified that, according to maintenance records, Trooper

Stumph had replaced the machine' s simulator solution in November 2011 with a solution


prepared by the State toxicologist. Trooper Havenner opined that, assuming the records of the

quality assurance procedure and simulator solution replacement were true, the machine that

tested Fedorov' s breath would have yielded " accurate and reliable" results. 4 VRP at 320.


       Fedorov objected to Trooper Havenner' s testimony, asserting that it violated the

confrontation clause' because he was not the person who performed the maintenance on the

machine that tested Fedorov' s breath. The trial court overruled the objection.


       The jury found Fedorov guilty of both counts. Fedorov appeals.

                                             ANALYSIS


                                       I. EVIDENTIARY ERROR


        Fedorov first argues that his convictions should be vacated because the trial court

erroneously admitted a portion of the video showing that Fedorov possessed two pocket knives.

We disagree.


        We review evidentiary rulings for an abuse of discretion. State v. Darden, 145 Wn.2d

612, 619, 41 P. 3d 1189 ( 2002).   A trial court abuses its discretion when its decision is manifestly

unreasonable, based on untenable grounds, or made for untenable reasons. Darden, 145 Wn.2d


at 619. A trial court necessarily abuses its discretion when basing its ruling on an error of law.

State v. Quismundo, 164 Wn.2d 499, 504, 192 P. 3d 342 ( 2008).




1 U. S. CONST. amend. VI.


                                                   5
No. 43937 -9 -II



       Fedorov argues that the challenged portion of the video was irrelevant, unfairly

prejudicial, and improper propensity evidence. See ER 402, 403, 404. Fedorov appears to base

his argument solely on his assertion that the video showed the removal of two pocket knives

from his pocket.


       But contrary to Fedorov' s assertion, the video merely shows that at two different times

Trooper Durbin removed objects from Fedorov' s pockets and placed them on top of Fedorov' s

car. From the video alone, it is impossible to identify these objects as pocket knives. For that

reason, Fedorov fails to show that the trial court abused its discretion by admitting the entire six -

minute video. See Darden, 145 Wn.2d at 619.


       To the extent that Fedorov means to challenge Trooper Durbin' s identification of the


objects as pocket knives, Fedorov waived this challenge by failing to object to Trooper Durbin' s

testimony. See ER 103( a); State v. Kirkman, 159 Wn.2d 918, 926, 155 P. 3d 125 ( 2007).

Fedorov' s first argument fails.

                                   II. RULE -BASED RIGHT TO COUNSEL


        Fedorov next argues that the trial court erred by failing to suppress the results of his

breath test after finding a violation of his rule -based right to speak in private with counsel. The

State disputes this argument and also, as a threshold issue, assigns error to the trial court' s


determination that Fedorov' s right to counsel was violated. We agree with the State that

Fedorov' s right to counsel was not violated. Thus, we affirm on different grounds the trial

court' s denial of Fedorov' s motion to suppress.




                                                    6
No. 43937 -9 -II



          As a threshold issue, the State argues that the trial court erroneously determined that

Trooper Durbin violated Fedorov' s right to counsel by invading his privacy during the phone

ca11. 2 We agree.

          We review findings of fact and conclusions of law not as they are labeled, but for what

they truly   are.   State     v.   Luther, 157 Wn.2d 63, 78, 134 P. 3d 205 ( 2006). The State has assigned


error   to the trial   court' s "   finding[] as to disputed facts" that Trooper Durbin afforded insufficient

privacy to Fedorov during his phone call with Andrews. CP at 117. But the State clearly

challenges only the embedded conclusion of law that Fedorov' s privacy was invaded. Thus, we

review de novo the trial court' s legal conclusion that Federov' s privacy was invaded. See State

v.   Smith, 154 Wn.         App. 695, 699,    226 P. 3d 195 ( 2010).           Because neither party challenges the

remaining findings of fact, they are verities' on appeal. State v. Hill, 123 Wn.2d 641, 644, 870

P. 2d 313 ( 1994).


          Under CrR 3. 1( b)( 1),        a defendant' s right to counsel attaches " as soon as feasible after the

defendant is taken into custody. "3               When a defendant in custody seeks legal advice, he must have

an opportunity to call appointed counsel. State v. Fitzsimmons, 93 Wn.2d 436, 441, 610 P. 2d

893, vacated, 101 S. Ct. 390, and reaffirmed without amendments, 94 Wn.2d 858 ( 1980),

overruled on other grounds by City ofSpokane v. Kruger, 116 Wn.2d 135, 147, 803 P. 2d 305



2 The trial court concluded that " there was insufficient privacy afforded to [ Fedorov] during his
phone call with Mr. Andrews," without identifying a more specific privacy right. CP at 117.


3
     The language      of   CrR 3. 1( b)( 1) is   equivalent    to that   of   CrRLJ 3. 1( b)( 1).   These rule -
                                                                                                                based rights
to counsel attach before the defendant has a Sixth Amendment right to counsel. See City of
Spokane      v.   Kruger, 116 Wn.2d 135, 139            n. 6,   803 P. 2d 305 ( 1991) ( considering equivalent
language in former JCrR 2. 11( b)( 1) (             rescinded)).
No. 43937 -9 -II



 1991).      But the rule -
                          based right to counsel at this stage is limited. City ofSeattle v. Koch, 53

Wn.   App.        352, 357, 767 P. 2d 143 ( 1989) (        citing Fitzsimmons, 93 Wn.2d at 448). 4

          Often the rule -based right to counsel is fulfilled by telephone consultation alone. Koch,

53 Wn. App. at 357. When a police officer is present in a room while a defendant speaks with

counsel by telephone, the defendant' s rule - ased right to counsel is not necessarily violated. See
                                            b

Koch, 53 Wn.          App.      at   353 -55, 357 -58. Instead, whether the rule -
                                                                                 based right to counsel was


violated depends on the facts and circumstances of each case. City ofBellevue v. Ohlson, 60

Wn. App. 485, 489, 803 P.2d 1346 ( 1991).

          Here, the trial court' s findings of fact establish that Fedorov' s right to counsel was not


violated. The trial court found that ( 1) Andrews twice requested " complete privacy" on

Fedorov'      s   behalf, although Trooper Durbin            could not recall   the   requests; (   2) Trooper Durbin


testified that if a request for privacy were made, he would have gone to the other side of the BAC

room; and ( 3) Trooper Durbin testified that he could not have heard Fedorov' s conversation from

the other side of the BAC room. Given the trial court' s additional finding that Trooper Durbin

was credible, we accept as a verity Trooper Durbin' s testimony that he did not hear Fedorov' s




4
    Citing   State    v.   Cory,     62 Wn.2d 371, 382 P. 2d 1019 ( 1963),       and State v. Garza, 99 Wn. App.
291, 994 P. 2d 868 ( 2000), Fedorov asserts that the right to counsel entails the right to confer with
counsel in private. But both of these cases considered a defendant' s constitutional right to
counsel.      Cory, 62 Wn.2d at 373; Garza, 99 Wn. App. at 296. In contrast, the present case
involves only the                based right
                            rule -                to   counsel under   CrR 3. 1( b)( 1), and we recognize that this
rule - based       right   to   counsel   Koch, 53 Wn. App. at 357. For example, the rule -
                                          is " limited."                                     based
right to counsel does not include the right to have an attorney present when a breath test occurs,
and it does not require that the defendant speak with his attorney of choice. City ofBellevue v.
Ohlson, 60 Wn. App. 485, 489, 803 P. 2d 1346 ( 1991); City ofSeattle v. Sandholm, 65 Wn. App.
747, 751, 829 P. 2d 1133 ( 1992).




                                                                 8
No. 43937 -9 -II



conversation with counsel. Because Trooper Durbin did not hear Federov' s conversation, we


hold that he did not violate Fedorov' s right to counsel.


          Because Fedorov' s right to counsel was not violated, we do not reach Fedorov' s


argument that he was prejudiced by the violation. The trial court did not err by denying

Fedorov' s motion to suppress his breath test results.


                                      III. CONFRONTATION CLAUSE


          Lastly, Fedorov argues that his right to confront the witnesses against him was violated

by the absence of any testimony from Trooper Stumph, who maintained the machine that was

eventually used to measure the alcohol in Fedorov' s breath. We disagree because Trooper

Stumph' s maintenance records were not testimonial statements.


A.        Confrontation Right


          A criminal defendant has a constitutional right " to be confronted with the witnesses

against   him." U.S. CONST. amend. VI. Therefore in a criminal trial, the State cannot introduce a


testimonial statement from a nontestifying witness unless the witness is unavailable and the

defendant had    a prior   opportunity to   cross -examine   the   witness.   Crawford v. Washington, 541


U.S. 36, 68, 124 S. Ct. 1354, 158 L. Ed. 2d 177 ( 2004).            In considering whether the confrontation

clause was violated, our review is de novo. State v. Jasper, 174 Wn.2d 96, 108, 271 P. 3d 876

 2012).


          The confrontation clause applies only to witnesses who make testimonial statements.

Crawford, 541 U.S. at 68. A typical testimonial statement is a solemn declaration intended to

establish some fact. Crawford, 541 U. S. at 51.




                                                       9
No. 43937 -9 -II



         Further, a statement is testimonial when its primary purpose is to establish facts relevant

to a criminal prosecution. Davis v. Washington, 547 U. S. 813, 822, 126 S. Ct. 2266, 165 L. Ed.

2d 224 ( 2006).    But a statement is not testimonial when its primary purpose is to enable police to

respond to an emergency. Davis, 547 U.S. at 822.

         A statement' s primary purpose depends on an objective evaluation of the circumstances

in which it is made. Davis, 547 U. S. at 822. Thus, a forensic analyst' s affidavit that a substance


tested positive as cocaine is plainly a testimonial statement when the circumstances show it was

made to establish that fact at trial. Melendez -
                                               Diaz v. Massachusetts, 557 U. S. 305, 310 -11, 129

S. Ct. 2527, 174 L. Ed. 2d 314 ( 2009).


         Likewise, a technician' s unsworn report on the results of a blood -alcohol analysis is a

testimonial statement when prepared to establish a defendant' s intoxication at trial. Bullcoming

v.   New Mexico,       U.S. ,     131 S. Ct. 2705, 2710 -11, 2717, 180 L. Ed. 2d 610 ( 2011).                In


Bullcoming, the    Court   emphasized   that questioning   of the   State'   s " surrogate" witness —another



technician who testified to the practices at the   laboratory   where        the   testing   took   place —could not




have exposed lapses or lies on the part of the technician who actually performed the analysis at

issue. Bullcoming, 131 S. Ct. at 2715 -16.

         Contending that the confrontation clause was violated, Fedorov argues that Trooper

Havenner acted as a surrogate for Trooper Stumph, who was a witness against Fedorov because

his calibration report and simulator solution record were testimonial statements. We disagree.




                                                     10
No. 43937 -9 -II



          Trooper Stumph' s calibration report and simulator solution record were not testimonial


statements. They were not made to establish facts at Fedorov' s trial. Instead, the calibration

report served as a record that the machine correctly computed figures and printed them out

during   annual     quality   assurance procedures performed     in September 2011. This testing occurred


months before the night in January 2012 when Fedorov was arrested. Likewise, the simulator

solution record showed that the simulator solution used in this machine had been replaced in


November 2011.             The objective circumstances show the calibration report and simulator solution


record were not originally made to establish facts at Fedorov' s trial.

          This conclusion is further supported by the rule recently announced by our Supreme

Court to resolve confrontation clause challenges to expert witness testimony relying on

statements made by a declarant. State v. Lui, 179 Wn.2d 457, 315 P. 3d 493, cert. denied, No.
                      5"
13 - 9561 ( 2014).          If the declarant makes a factual statement to the tribunal, then he or she is a


witness. If the witness' s statements help to identify or inculpate the defendant, then the witness

is   a ` witness against'     the   defendant." Lui, 179 Wn.2d at 482. Here, Trooper Stumph was not a


witness against Fedorov because his records did not identify or inculpate Fedorov. See Lui, 179

Wn.2d at 486. Because Fedorov' s confrontation right was not violated, this argument fails.6




5 Our Supreme Court decided Lui after the parties briefed this case. Fedorov relies on Division
One' s decision, which the Supreme Court affirmed. See Lui, 179 Wn.2d at 463.


6 Because we find no error, we do not apply the constitutional harmless error standard. See Lui,
179 Wn.2d      at   495. But we note that RCW 46. 61. 506( 4)( a) provides that breath test evidence
 shall be admissible" when the State meets eight foundational requirements, none of which were
established    by   Trooper Stumph' s       records.
No. 43937 -9 -II


        Affirmed.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW •

2. 06. 040, it is so ordered.




                                                                    Worswick, J.
We concur:




                                                 12